Appeal from a judgment of the County Court of Schenectady County (Scarano, Jr., J.), rendered February 23, 1995, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
In satisfaction of a nine-count indictment charging him with various drug-related crimes, defendant pleaded guilty to criminal sale of a controlled substance in the third degree. In accordance with the plea agreement, he was sentenced as a second felony offender to a prison term of 4xh to 9 years. We reject defendant’s initial claim that he was denied the effective assistance of counsel because he was represented by three different attorneys from the Public Defender’s office. The record reveals that each of the attorneys who appeared on defendant’s behalf performed competently and that defendant was provided meaningful representation (see, People v Satterfield, 66 NY2d 796, 799-800; People v Nusbaum, 222 AD2d 723, 725).
In addition, we do not find that the sentence imposed is harsh or excessive. Defendant had numerous prior drug-related *695convictions and was charged with nine additional drug-related crimes prior to entering his guilty plea. In view of this, as well as the fact that the sentence was agreed to by defendant, we find no reason to disturb it.
Cardona, P. J., Crew III, White, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.